On Motion for Rehearing.
LATTIMORE, J.
Appellant moves for a rehearing, and ■respectfully asks permission to file a statement of the facts heard by the jury in order that the justness of his appeal may be de: termined. We wish we had power to grant the request. It is hard to understand why a proper bill of exception is not prepared and tiled in time, or why a statement of facts is not filed in time,' but we are of necessity compelled to uphold the law which, in plain terms, requires that statement of facts be prepared and filed with the clerk of the trial court within ninety days after the giving of the notice of appeal. Article 760, C. .O. P. We did not make the law, and cannot change it, • The nor tice of appeal in this case was given on June 15, 1931. The time allowed by law for filing statement of facts expired September 13, 1931. Being without power, to grant the request, the motion for rehearing will be overr ruled.-